



Exhibit 10.3




AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
AMENDMENT entered into as of August 11, 2016, by and between MEREDITH
CORPORATION, an Iowa corporation (the “Company” or “Meredith”), and Paul
Karpowicz (“Karpowicz”), to become effective August 11, 2016 (“Effective Date”).


WHEREAS, Meredith and Karpowicz entered into an Employment Agreement
(“Agreement”) which became effective June 1, 2015; and


WHEREAS, Meredith and Karpowicz desire to amend the Agreement as set forth in
this Amendment; and


NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
1.
Section 2 of the Agreement is replaced in its entirety with the following:



2. Term.


The term of employment under this Agreement will continue through June 30, 2018,
unless otherwise terminated in accordance with this Agreement.


2.    Except with respect to the change expressly noted herein, the Agreement
otherwise remains in full force and effect.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.


MEREDITH CORPORATION
            
/s/ Stephen M. Lacy                         /s/ Paul
Karpowicz                    
By: Stephen M. Lacy                         Paul Karpowicz


Dated:     8/11/2016                        Dated:     8/11/2016                
























Page 1 of 1


